         Case 1:19-cv-09215 Document 1 Filed 10/04/19 Page 1 of 25



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 ----------------------------------- x
 -                                                         ECF CASE
  JAMES MURPHY, AND ON BEHALF OF ALL :
                                        :
 OTHER PERSONS SIMILARLY SITUATED,
                                        :                  No.: 1:19-cv-9215
                                        :
                 Plaintiffs,
                                        :                  CLASS ACTION COMPLAINT
                                        :
                       v.
                                        :                  JURY TRIAL DEMANDED
                                        :
 LEGENDS OWO, LLC,
                                        :
                                        :
                 Defendant.
                                        :
                                        :
 ----------------------------------- X
 -
                             INTRODUCTION

       1.      Plaintiffs, JAMES MURPHY, and on behalf of all others similarly situated,

(“Plaintiff”) asserts the following claims against Defendant, LEGENDS OWO, LLC

(“Defendant” or “One World Observatory”) as follows:

       2.      Plaintiff is a visually-impaired and legally blind person who requires

screen-reading software to read website content using his computer. Plaintiff uses the terms

“blind” or “visually-impaired” to refer to all people with visual impairments who meet the

legal definition of blindness in that they have a visual acuity with correction of less than or

equal to 20 x 200. Some blind people who meet their definition have limited vision. Others

have no vision.

       3.      Based on a 2010 U.S. Census Bureau report, approximately 8.1 million

people in the United States are visually impaired, including 2.0 million who are blind, and

according to the American Foundation for the Blind’s 2015 report, approximately 400,000

visually impaired persons live in the State of New York.
         Case 1:19-cv-09215 Document 1 Filed 10/04/19 Page 2 of 25



        4.      Plaintiff brings his civil rights action against LEGENDS OWO, LLC for its

failure to design, construct, maintain, and operate its website to be fully accessible to and

independently usable by Plaintiff and other blind or visually-impaired people. Defendant’s

denial of full and equal access to its website, and therefore denial of its products and

services offered thereby and in conjunction with its physical location, is a violation of

Plaintiff’s rights under the Americans with Disabilities Act (“ADA”).

        5.      Because Defendant’s website, https://oneworldobservatory.com/en-US,

(the “Website” or “Defendant’s Website”), is not equally accessible to blind and visually-

impaired consumers, it violates the ADA. Plaintiff seeks a permanent injunction to cause a

change in Defendant’s corporate policies, practices, and procedures so that Defendant’s

Website will become and remain accessible to blind and visually-impaired consumers.

                              JURISDICTION AND VENUE

        6.      The Court has subject-matter jurisdiction over this action under 28 U.S.C.

§ 1331 and 42 U.S.C. § 12181, as Plaintiff’s claims arise under Title III of the ADA, 42

U.S.C. § 12181, et seq., and 28 U.S.C. § 1332.

        7.      The Court has supplemental jurisdiction under 28 U.S.C. § 1367 over

Plaintiff’s New York State Human Rights Law, N.Y. Exec. Law Article 15, (“NYSHRL”)

and New York City Human Rights Law, N.Y.C. Admin. Code § 8-101 et seq.,

(“NYCHRL”) claims.

        8.      Venue is proper in this district under 28 U.S.C. §1391(b)(1) and (2) because

Defendant conducts and continues to conduct a substantial and significant amount of

business in this District, Defendant is subject to personal jurisdiction in this District, and a

substantial portion of the conduct complained of herein occurred in this District.



                                              -2-
         Case 1:19-cv-09215 Document 1 Filed 10/04/19 Page 3 of 25



       9.      Defendant is subject to personal jurisdiction in this District. Defendant has

been and is committing the acts or omissions alleged herein in the Southern District of New

York that caused injury, and violated rights the ADA prescribes to Plaintiff and to other

blind and other visually impaired-consumers. A substantial part of the acts and omissions

giving rise to Plaintiff’s claims occurred in this District: on several separate occasions,

Plaintiff has been denied the full use and enjoyment of the facilities, goods, and services

of Defendant’s physical location and/or Website with respect to Defendant’s restaurant

located in New York County. These access barriers that Plaintiff encountered have caused

a denial of Plaintiff’s full and equal access multiple times in the past, and now deter

Plaintiff on a regular basis from visiting Defendant’s brick-and mortar location. This

includes, Plaintiff attempting to obtain information about Defendant’s restaurant (location

and hours and other important information) from his home in New York County as well as

the inability to make reservations on-line.

       10.     The Plaintiff’s first unsuccessful attempt to utilize the Defendants website

occurred in August 2019. Plaintiff attempted to utilize the Defendant’s Website and

encountered substantial barriers to accessibility on Defendant’s website, because he could

not purchase tickets for the observatory or ascertain the items available under Defendant’s

“packages’ and special events.      Plaintiff was also unable to identify the items on

Defendant’s food and drink menu, and information related to items located Defendant’s

online store. Moreover, Plaintiff was unable to identify the available times that were open

to make a reservation on Defendant’s website. Additionally, Plaintiff was unable to

ascertain what information he needed to input into the appropriate field to book an event.

With respect to the Defendant’s menu, Plaintiff was unable to ascertain the types of food



                                              -3-
         Case 1:19-cv-09215 Document 1 Filed 10/04/19 Page 4 of 25



and drinks being offered at the restaurant, as Defendant’s menu contained no description.

With respect to the “packages” and special events available at Defendant’s restaurant,

Plaintiff was unable to identify what items are included in said “packages” and special

events, as there is no description available. As such, Plaintiff was unable to observe the

essential elements of the Defendant’s Website, such as the information relating to

reservations and private event booking, as well as information relating to the Defendant’s

menu and “packages” and special events. Plaintiff was, therefore, deterred from visiting

the physical location. The Plaintiff intends to visit the Defendant’s restaurant if the

Defendant remediates its website to make it usable for blind persons.

       11.     The Court is empowered to issue a declaratory judgment under 28 U.S.C.

§§ 2201 and 2202.

                                       THE PARTIES

       12.     Plaintiff, at all relevant times, is a resident of New York, New York.

Plaintiff is a blind, visually-impaired handicapped person and a member of member of a

protected class of individuals under the ADA, under 42 U.S.C. § 12102(1)-(2), and the

regulations implementing the ADA set forth at 28 CFR §§ 36.101 et seq., the NYSHRL

and NYCHRL.

       13.     Defendant, LEGENDS OWO, LLC, is and was, at all relevant times herein,

a Delaware foreign limited liability company registered to do business in the State of New

York with its principal place of business located at 117 West Street, New York, NY.

Defendant operates its restaurant, One World Observatory, as well as its Website and

advertises, markets, distributes, and/or sells food at its restaurant in the State of New York.




                                             -4-
         Case 1:19-cv-09215 Document 1 Filed 10/04/19 Page 5 of 25



Defendant is, upon information and belief, licensed to do business and is doing business in

the State of New York.

       14.       Defendant’s restaurant constitutes a place of public accommodation.

Defendant’s restaurant provides to the public important goods and services. Defendant’s

Website provides consumers with access to an array of goods and services including

restaurant location and hours, reservations, information about the menus, online store,

“packages”, special events, and other goods and services.

       15.       Defendant’s restaurant is a place of public accommodation within the

definition of Title III of the ADA, 42 U.S.C. § 12181(7). Defendant’s Website is a service,

privilege, or advantage of Defendant’s restaurant.

                               NATURE OF ACTION

       16.       The Internet has become a significant source of information, a portal, and a

tool for conducting business, doing everyday activities such as shopping, learning, banking,

researching, as well as many other activities for sighted, blind and visually-impaired

persons alike.

       17.       In today’s tech-savvy world, blind and visually-impaired people have the

ability to access websites using keyboards in conjunction with screen access software that

vocalizes the visual information found on a computer screen or displays the content on a

refreshable Braille display. Their technology is known as screen-reading software. Screen-

reading software is currently the only method a blind or visually-impaired person may

independently access the Internet. Unless websites are designed to be read by screen-

reading software, blind and visually-impaired persons are unable to fully access websites,

and the information, products, and services contained thereon.



                                             -5-
         Case 1:19-cv-09215 Document 1 Filed 10/04/19 Page 6 of 25



       18.     Blind and visually-impaired users of Windows operating system-enabled

computers and devices have several screen reading software programs available to them.

Some of these programs are available for purchase and other programs are available

without the user having to purchase the program separately. Job Access With Speech,

otherwise known as “JAWS” is currently the most popular, separately purchased and

downloaded screen-reading software program available for a Windows computer.

       19.     For screen-reading software to function, the information on a website must

be capable of being rendered into text. If the website content is not capable of being

rendered into text, the blind or visually-impaired user is unable to access the same content

available to sighted users.

       20.     The international website standards organization, the World Wide Web

Consortium, known throughout the world as W3C, has published version 2.0 of the Web

Content Accessibility Guidelines (“WCAG 2.0”). WCAG 2.0 are well-established

guidelines for making websites accessible to blind and visually-impaired people. These

guidelines are universally followed by most large business entities and government

agencies to ensure their websites are accessible.

       21.     Non-compliant websites pose common access barriers to blind and visually-

impaired persons. Common barriers encountered by blind and visually impaired persons

include, but are not limited to, the following:

               a.      A text equivalent for every non-text element is not provided;

               b.      Title frames with text are not provided for identification and

navigation;

               c.      Equivalent text is not provided when using scripts;



                                             -6-
           Case 1:19-cv-09215 Document 1 Filed 10/04/19 Page 7 of 25



                d.      Forms with the same information and functionality as for sighted

persons are not provided;

                e.      Information about the meaning and structure of content is not

conveyed by more than the visual presentation of content;

                f.      Text cannot be resized without assistive technology up to 200%

without losing content or functionality;

                g.      If the content enforces a time limit, the user is not able to extend,

adjust or disable it;

                h.      Web pages do not have titles that describe the topic or purpose;

                i.      The purpose of each link cannot be determined from the link text

alone or from the link text and its programmatically determined link context;

                j.      One or more keyboard operable user interface lacks a mode of

operation where the keyboard focus indicator is discernible;

                k.      The default human language of each web page cannot be

programmatically determined;

                l.      When a component receives focus, it may initiate a change in

context;

                m.      Changing the setting of a user interface component may

automatically cause a change of context where the user has not been advised before using

the component;

                n.      Labels or instructions are not provided when content requires user

input, which include captcha prompts that require the user to verify that he or she is not a

robot;



                                             -7-
           Case 1:19-cv-09215 Document 1 Filed 10/04/19 Page 8 of 25



                o.      In content which is implemented by using markup languages,

elements do not have complete start and end tags, elements are not nested according to

their specifications, elements may contain duplicate attributes and/or any IDs are not

unique;

                p.      Inaccessible Portable Document Format (PDFs); and,

                q.      The name and role of all User Interface elements cannot be

programmatically determined; items that can be set by the user cannot be programmatically

set; and/or notification of changes to these items is not available to user agents, including

assistive technology.

                             STATEMENT OF FACTS

                        Defendant’s Barriers on Its Website

          22.   Defendant operates, manages, and markets its restaurant as well as its

Website to the public. Its restaurant is located at 117 West Street, New York, NY.

Defendant’s restaurant constitutes a place of public accommodation. Defendant’s

restaurant provides to the public important goods and services. Defendant’s Website

provides consumers with access to an array of goods and services which allow consumers

to find information about the restaurant location and hours, reservations, information about

the menus, online store, “packages”, special events and view privacy policies and other

goods and services offered by Defendant.

          23.   It is, upon information and belief, Defendant’s policy and practice to deny

Plaintiff, along with other blind or visually-impaired users, access to Defendant’s Website,

and to therefore specifically deny the goods and services that are offered and integrated

with Defendant’s restaurant. Due to Defendant’s failure and refusal to remove access



                                            -8-
         Case 1:19-cv-09215 Document 1 Filed 10/04/19 Page 9 of 25



barriers to its Website, Plaintiff and visually-impaired persons have been and are still being

denied equal access to Defendant’s restaurant and the numerous goods, services, and

benefits offered to the public through the Website.

       24.     Plaintiff is a visually-impaired and legally blind person, who cannot use a

computer without the assistance of screen-reading software. Plaintiff is, however, a

proficient JAWS screen-reader user and uses it to access the Internet. Plaintiff has visited

the Website on separate occasions using the JAWS screen-reader.

       25.     During Plaintiff’s visits to the Website, the last occurring in August, 2019,

Plaintiff encountered multiple access barriers that denied Plaintiff full and equal access to

the facilities, goods and services offered to the public and made available to the public; and

that denied Plaintiff the full enjoyment of the facilities, goods, and services of the Website,

as well as to the facilities, goods, and services of Defendant’s physical location in New

York by being unable to learn more information on the restaurant location and hours of the

restaurant, reservations, information about the menus and “packages”, online store and

view privacy policies and other goods and services offered by Defendant.

       26.     While attempting to navigate the Website, Plaintiff encountered multiple

accessibility barriers for blind or visually-impaired people that include, but are not limited

to, the following:

               a.      Lack of Alternative Text (“alt-text”), or a text equivalent. Alt-text is

an invisible code embedded beneath a graphical image on a website. Web accessibility

requires that alt-text be coded with each picture so that screen-reading software can speak

the alt-text where a sighted user sees pictures, which includes captcha prompts. Alt-text

does not change the visual presentation, but instead a text box shows when the keyboard



                                             -9-
        Case 1:19-cv-09215 Document 1 Filed 10/04/19 Page 10 of 25



scrolls over the picture. The lack of alt-text on these graphics prevents screen readers from

accurately vocalizing a description of the graphics. As a result, visually-impaired

customers of the Defendant are unable to determine what is on the Website, browse, look

for information about the restaurant’s store location and hours, reservations, information

about the menus and “packages”, online store and view privacy policies and other goods

and services offered by Defendant.

               b.      Empty Links That Contain No Text causing the function or purpose

of the link to not be presented to the user. They can introduce confusion for keyboard and

screen-reader users;

               c.      Redundant Links where adjacent links go to the same URL address

which results in additional navigation and repetition for keyboard and screen-reader users;

and

               d.      Linked Images Missing Alt-text, which causes problems if an image

within a link contains no text and that image does not provide alt-text. A screen reader then

has no content to present the user as to the function of the link, including information

contained in PDFs.

               Defendant Must Remove Barriers To Its Website

       27.     Due to the inaccessibility of Defendant’s Website, blind and visually-

impaired customers such as Plaintiff, who need screen-readers, cannot fully and equally

use or enjoy the facilities, goods, and services Defendant offers to the public on its Website.

The access barriers Plaintiff encountered have caused a denial of Plaintiff’s full and equal

access in the past, and now deter Plaintiff on a regular basis from accessing the Website.




                                             -10-
        Case 1:19-cv-09215 Document 1 Filed 10/04/19 Page 11 of 25



       28.     These access barriers on Defendant’s Website have deterred Plaintiff from

visiting Defendant’s physical location, and enjoying it equal to sighted individuals because

Plaintiff was unable to find the location and hours of operation of Defendant’s physical

restaurant, and make reservations on its Website and other important information,

preventing Plaintiff from visiting the location to enjoy the Defendant’s restaurant. Plaintiff

intends to visit Defendants' restaurant in the near future if he could access their website.

       29.     If the Website was equally accessible to all, Plaintiff could independently

navigate the Website and complete a desired transaction as sighted individuals do.

       30.     Through his attempts to use the Website, Plaintiff has actual knowledge of

the access barriers that make these services inaccessible and independently unusable by

blind and visually-impaired people.

       31.     Because simple compliance with the WCAG 2.0 Guidelines would provide

Plaintiff and other visually-impaired consumers with equal access to the Website, Plaintiff

alleges that Defendant has engaged in acts of intentional discrimination, including but not

limited to the following policies or practices:

               a.      Constructing and maintaining a website that is inaccessible to

visually-impaired individuals, including Plaintiff;

               b.      Failure to construct and maintain a website that is not sufficiently

intuitive so as to be equally accessible to visually-impaired individuals, including Plaintiff;

and,

               c.      Failing to take actions to correct these access barriers in the face of

substantial harm and discrimination to blind and visually-impaired consumers, such as

Plaintiff, as a member of a protected class.



                                               -11-
               Case 1:19-cv-09215 Document 1 Filed 10/04/19 Page 12 of 25



              32.        Defendant therefore uses standards, criteria or methods of administration

       that have the effect of discriminating or perpetuating the discrimination of others, as

       alleged herein.

              33.        The ADA expressly contemplates the injunctive relief that Plaintiff seeks in

       this action. In relevant part, the ADA requires:

              In the case of violations of . . . their title, injunctive relief shall include an order to
              alter facilities to make such facilities readily accessible to and usable by individuals
              with disabilities . . . Where appropriate, injunctive relief shall also include requiring
              the . . . modification of a policy . . .

42 U.S.C. § 12188(a)(2).

              34.        Because Defendant’s Website has never been equally accessible, and

       because Defendant lacks a corporate policy that is reasonably calculated to cause its

       Website to become and remain accessible, Plaintiff invokes 42 U.S.C. § 12188(a)(2) and

       seeks a permanent injunction requiring Defendant to retain a qualified consultant

       acceptable to Plaintiff (“Agreed Upon Consultant”) to assist Defendant to comply with

       WCAG 2.0 guidelines for Defendant’s Website. Plaintiff seeks that their permanent

       injunction requires Defendant to cooperate with the Agreed Upon Consultant to:

                         a.     Train Defendant’s employees and agents who develop the Website

       on accessibility compliance under the WCAG 2.0 guidelines;

                         b.     Regularly check the accessibility of the Website under the WCAG

       2.0 guidelines;

                         c.     Regularly test user accessibility by blind or vision-impaired persons

       to ensure that Defendant’s Website complies under the WCAG 2.0 guidelines; and,




                                                     -12-
        Case 1:19-cv-09215 Document 1 Filed 10/04/19 Page 13 of 25



               d.      Develop an accessibility policy that is clearly disclosed on

Defendant’s Website, with contact information for users to report accessibility-related

problems.

       35.     If the Website was accessible, Plaintiff and similarly situated blind and

visually-impaired people could independently locate Defendant’s restaurant location and

hours of operation, shop for and otherwise research related products and services via the

Website.

       36.     Although Defendant may currently have centralized policies regarding

maintaining and operating its Website, Defendant lacks a plan and policy reasonably

calculated to make them fully and equally accessible to, and independently usable by, blind

and other visually-impaired consumers.

       37.     Defendant has, upon information and belief, invested substantial sums in

developing and maintaining their Website and has generated significant revenue from the

Website. These amounts are far greater than the associated cost of making their Website

equally accessible to visually impaired customers.

       38.     Without injunctive relief, Plaintiff and other visually-impaired consumers

will continue to be unable to independently use the Website, violating their rights.




                       CLASS ACTION ALLEGATIONS

       39.     Plaintiff, on behalf of himself and all others similarly situated, seeks to

certify a nationwide class under Fed. R. Civ. P. 23(a) and 23(b)(2): all legally blind

individuals in the United States who have attempted to access Defendant’s Website and as



                                           -13-
        Case 1:19-cv-09215 Document 1 Filed 10/04/19 Page 14 of 25



a result have been denied access to the equal enjoyment of goods and services offered in

Defendant’s physical location, during the relevant statutory period.

       40.     Plaintiff, on behalf of himself and all others similarly situated, seeks to

certify a New York State subclass under Fed. R. Civ. P. 23(a) and 23(b)(2): all legally blind

individuals in the State of New York who have attempted to access Defendant’s Website

and as a result have been denied access to the equal enjoyment of goods and services

offered in Defendant’s physical location, during the relevant statutory period.

       41.     Plaintiff, on behalf of himself and all others similarly situated, seeks to

certify a New York City subclass under Fed. R. Civ. P. 23(a) and 23(b)(2): all legally blind

individuals in the City of New York who have attempted to access Defendant’s Website

and as a result have been denied access to the equal enjoyment of goods and services

offered in Defendant’s physical location, during the relevant statutory period.

       42.     Common questions of law and fact exist amongst Class, including:

               a.      Whether Defendant’s Website is a “public accommodation” under

the ADA;

               b.      Whether Defendant’s Website is a “place or provider of public

accommodation” under the NYSHRL or NYCHRL;

               c.      Whether Defendant’s Website denies the full and equal enjoyment

of its goods, services, facilities, privileges, advantages, or accommodations to people with

visual disabilities, violating the ADA; and

               d.      Whether Defendant’s Website denies the full and equal enjoyment

of its goods, services, facilities, privileges, advantages, or accommodations to people with

visual disabilities, violating the NYSHRL or NYCHRL.



                                              -14-
        Case 1:19-cv-09215 Document 1 Filed 10/04/19 Page 15 of 25



       43.     Plaintiff’s claims are typical of the Class. The Class, similarly to the

Plaintiff, are severely visually impaired or otherwise blind, and claim that Defendant has

violated the ADA, NYSHRL or NYCHRL by failing to update or remove access barriers

on its Website so either can be independently accessible to the Class.

       44.     Plaintiff will fairly and adequately represent and protect the interests of the

Class Members because Plaintiff has retained and is represented by counsel competent and

experienced in complex class action litigation, and because Plaintiff has no interests

antagonistic to the Class Members. Class certification of the claims is appropriate under

Fed. R. Civ. P. 23(b)(2) because Defendant has acted or refused to act on grounds generally

applicable to the Class, making appropriate both declaratory and injunctive relief with

respect to Plaintiff and the Class as a whole.

       45.     Alternatively, class certification is appropriate under Fed. R. Civ. P.

23(b)(3) because fact and legal questions common to Class Members predominate over

questions affecting only individual Class Members, and because a class action is superior

to other available methods for the fair and efficient adjudication of their litigation.

       46.     Judicial economy will be served by maintaining their lawsuit as a class

action in that it is likely to avoid the burden that would be otherwise placed upon the

judicial system by the filing of numerous similar suits by people with visual disabilities

throughout the United States.

                      FIRST CAUSE OF ACTION
             VIOLATIONS OF THE ADA, 42 U.S.C. § 12181 et seq.

       47.      Plaintiff, on behalf of himself and the Class Members, repeats and realleges

every allegation of the preceding paragraphs as if fully set forth herein.

       48.     Section 302(a) of Title III of the ADA, 42 U.S.C. § 12101 et seq., provides:

                                             -15-
               Case 1:19-cv-09215 Document 1 Filed 10/04/19 Page 16 of 25



              No individual shall be discriminated against on the basis of disability in the full and
              equal enjoyment of the goods, services, facilities, privileges, advantages, or
              accommodations of any place of public accommodation by any person who owns,
              leases (or leases to), or operates a place of public accommodation.

42 U.S.C. § 12182(a).


              49.       Defendant’s restaurant is a place of public accommodation within the

       definition of Title III of the ADA, 42 U.S.C. § 12181(7). Defendant’s Website is a service,

       privilege, or advantage of Defendant’s restaurant. The Website is a service that is integrated

       with this location.

              50.       Under Section 302(b)(1) of Title III of the ADA, it is unlawful

       discrimination to deny individuals with disabilities the opportunity to participate in or

       benefit from the goods, services, facilities, privileges, advantages, or accommodations of

       an entity. 42 U.S.C. § 12182(b)(1)(A)(i).

              51.       Under Section 302(b)(1) of Title III of the ADA, it is unlawful

       discrimination to deny individuals with disabilities an opportunity to participate in or

       benefit from the goods, services, facilities, privileges, advantages, or accommodation,

       which is equal to the opportunities afforded to other individuals. 42 U.S.C. §

       12182(b)(1)(A)(ii).

              52.       Under Section 302(b)(2) of Title III of the ADA, unlawful discrimination

       also includes, among other things:

              [A] failure to make reasonable modifications in policies, practices, or procedures,
              when such modifications are necessary to afford such goods, services, facilities,
              privileges, advantages, or accommodations to individuals with disabilities, unless
              the entity can demonstrate that making such modifications would fundamentally
              alter the nature of such goods, services, facilities, privileges, advantages or
              accommodations; and a failure to take such steps as may be necessary to ensure that
              no individual with a disability is excluded, denied services, segregated or otherwise
              treated differently than other individuals because of the absence of auxiliary aids

                                                   -16-
                 Case 1:19-cv-09215 Document 1 Filed 10/04/19 Page 17 of 25



                 and services, unless the entity can demonstrate that taking such steps would
                 fundamentally alter the nature of the good, service, facility, privilege, advantage,
                 or accommodation being offered or would result in an undue burden.

42 U.S.C. § 12182(b)(2)(A)(ii)-(iii).

                 53.    The acts alleged herein constitute violations of Title III of the ADA, and the

       regulations promulgated thereunder. Plaintiff, who is a member of a protected class of

       persons under the ADA, has a physical disability that substantially limits the major life

       activity of sight within the meaning of 42 U.S.C. §§ 12102(1)(A)-(2)(A). Furthermore,

       Plaintiff has been denied full and equal access to the Website, has not been provided

       services that are provided to other patrons who are not disabled, and has been provided

       services that are inferior to the services provided to non-disabled persons. Defendant has

       failed to take any prompt and equitable steps to remedy its discriminatory conduct. These

       violations are ongoing.

                 54.    Under 42 U.S.C. § 12188 and the remedies, procedures, and rights set forth

       and incorporated therein, Plaintiff, requests relief as set forth below.

                                  SECOND CAUSE OF ACTION
                                 VIOLATIONS OF THE NYSHRL

                 55.    Plaintiff, on behalf of himself and the New York State Sub-Class Members,

       repeats and realleges every allegation of the preceding paragraphs as if fully set forth

       herein.

                 56.    N.Y. Exec. Law § 296(2)(a) provides that it is “an unlawful discriminatory

       practice for any person, being the owner, lessee, proprietor, manager, superintendent, agent

       or employee of any place of public accommodation . . . because of the . . . disability of any

       person, directly or indirectly, to refuse, withhold from or deny to such person any of the

       accommodations, advantages, facilities or privileges thereof.”

                                                     -17-
        Case 1:19-cv-09215 Document 1 Filed 10/04/19 Page 18 of 25



       57.     Defendant’s physical location is located in the State of New York and

constitute a restaurant and place of public accommodation within the definition of N.Y.

Exec. Law § 292(9). Defendant’s Website is a service, privilege or advantage of Defendant.

Defendant’s Website is a service that is by and integrated with this physical location.

       58.     Defendant is subject to New York Human Rights Law because it owns and

operates its physical location and Website. Defendant is a person within the meaning of

N.Y. Exec. Law § 292(1).

       59.     Defendant is violating N.Y. Exec. Law § 296(2)(a) in refusing to update or

remove access barriers to its Website, causing its Website and the services integrated with

Defendant’s physical location to be completely inaccessible to the blind. Their

inaccessibility denies blind patrons full and equal access to the facilities, goods and

services that Defendant makes available to the non-disabled public.

       60.     Under N.Y. Exec. Law § 296(2)(c)(i), unlawful discriminatory practice

includes, among other things, “a refusal to make reasonable modifications in policies,

practices, or procedures, when such modifications are necessary to afford facilities,

privileges, advantages or accommodations to individuals with disabilities, unless such

person can demonstrate that making such modifications would fundamentally alter the

nature of such facilities, privileges, advantages or accommodations being offered or would

result in an undue burden".

       61.     Under N.Y. Exec. Law § 296(2)(c)(ii), unlawful discriminatory practice

also includes, “a refusal to take such steps as may be necessary to ensure that no individual

with a disability is excluded or denied services because of the absence of auxiliary aids and

services, unless such person can demonstrate that taking such steps would fundamentally



                                            -18-
        Case 1:19-cv-09215 Document 1 Filed 10/04/19 Page 19 of 25



alter the nature of the facility, privilege, advantage or accommodation being offered or

would result in an undue burden.”

       62.     Readily available, well-established guidelines exist on the Internet for

making websites accessible to the blind and visually impaired. These guidelines have been

followed by other large business entities and government agencies in making their website

accessible, including but not limited to: adding alt-text to graphics and ensuring that all

functions can be performed using a keyboard. Incorporating the basic components to make

its Website accessible would neither fundamentally alter the nature of Defendant’s business

nor result in an undue burden to Defendant.

       63.     Defendant’s actions constitute willful intentional discrimination against the

class on the basis of a disability in violation of the NYSHRL, N.Y. Exec. Law § 296(2) in

that Defendant has:

               a.     constructed and maintained a website that is inaccessible to blind

class members with knowledge of the discrimination; and/or

               b.     constructed and maintained a website that is not sufficiently

intuitive and/or obvious and that is inaccessible to blind class members; and/or

               c.     failed to take actions to correct these access barriers in the face of

substantial harm and discrimination to blind class members.

       64.     Defendant has failed to take any prompt and equitable steps to remedy their

discriminatory conduct. These violations are ongoing.

       65.     Defendant discriminates, and will continue in the future to discriminate

against Plaintiff and New York State Sub-Class Members on the basis of disability in the

full and equal enjoyment of the goods, services, facilities, privileges, advantages,



                                           -19-
          Case 1:19-cv-09215 Document 1 Filed 10/04/19 Page 20 of 25



accommodations and/or opportunities of Defendant’s Website and its physical location

under § 296(2) et seq. and/or its implementing regulations. Unless the Court enjoins

Defendant from continuing to engage in these unlawful practices, Plaintiff and the Sub-

Class Members will continue to suffer irreparable harm.

          66.   Defendant’s actions were and are in violation of New York State Human

Rights Law and therefore Plaintiff invokes his right to injunctive relief to remedy the

discrimination.

          67.   Plaintiff is also entitled to compensatory damages, as well as civil penalties

and fines under N.Y. Exec. Law § 297(4)(c) et seq. for each and every offense.

          68.   Plaintiff is also entitled to reasonable attorneys’ fees and costs.

          69.   Under N.Y. Exec. Law § 297 and the remedies, procedures, and rights set

forth and incorporated therein Plaintiff prays for judgment as set forth below.

                           THIRD CAUSE OF ACTION
                         VIOLATIONS OF THE NYCHRL

          70.   Plaintiff, on behalf of himself and the New York City Sub-Class Members,

repeats and realleges every allegation of the preceding paragraphs as if fully set forth

herein.

          71.   N.Y.C. Administrative Code § 8-107(4)(a) provides that “It shall be an

unlawful discriminatory practice for any person, being the owner, lessee, proprietor,

manager, superintendent, agent or employee of any place or provider of public

accommodation, because of . . . disability . . . directly or indirectly, to refuse, withhold

from or deny to such person, any of the accommodations, advantages, facilities or

privileges thereof.”




                                             -20-
        Case 1:19-cv-09215 Document 1 Filed 10/04/19 Page 21 of 25



       72.     Defendant’s location is a restaurant and place of public accommodation

within the definition of N.Y.C. Admin. Code § 8-102(9), and its Website is a service that

is integrated with its establishment.

       73.     Defendant is subject to NYCHRL because it owns and operates its physical

location in New York, New York and its Website, making it a person within the meaning

of N.Y.C. Admin. Code § 8-102(1).

       74.     Defendant is violating N.Y.C. Administrative Code § 8-107(4)(a) in

refusing to update or remove access barriers to Website, causing its Website and the

services integrated with its physical location to be completely inaccessible to the blind. The

inaccessibility denies blind patrons full and equal access to the facilities, goods, and

services that Defendant makes available to the non-disabled public.

       75.     Defendant is required to “make reasonable accommodation to the needs of

persons with disabilities . . . any person prohibited by the provisions of [§ 8-107 et seq.]

from discriminating on the basis of disability shall make reasonable accommodation to

enable a person with a disability to . . . enjoy the right or rights in question provided that

the disability is known or should have been known by the covered entity.” N.Y.C. Admin.

Code § 8-107(15)(a).

       76.     Defendant’s actions constitute willful intentional discrimination against the

Sub-Class on the basis of a disability in violation of the N.Y.C. Administrative Code § 8-

107(4)(a) and § 8-107(15)(a) in that Defendant has:

               a.      constructed and maintained a website that is inaccessible to blind

class members with knowledge of the discrimination; and/or




                                            -21-
        Case 1:19-cv-09215 Document 1 Filed 10/04/19 Page 22 of 25



               b.      constructed and maintained a website that is not sufficiently

intuitive and/or obvious and that is inaccessible to blind class members; and/or

               c.      failed to take actions to correct these access barriers in the face of

substantial harm and discrimination to blind class members.

       77.     Defendant has failed to take any prompt and equitable steps to remedy their

discriminatory conduct. These violations are ongoing.

       78.     As such, Defendant discriminates, and will continue in the future to

discriminate against Plaintiff and members of the proposed class and subclass on the basis

of disability in the full and equal enjoyment of the goods, services, facilities, privileges,

advantages, accommodations and/or opportunities of its Website and its establishments

under § 8-107(4)(a) and/or its implementing regulations. Unless the Court enjoins

Defendant from continuing to engage in these unlawful practices, Plaintiff and members

of the class will continue to suffer irreparable harm.

       79.     Defendant’s actions were and are in violation of the NYCHRL and therefore

Plaintiff invokes his right to injunctive relief to remedy the discrimination.

       80.     Plaintiff is also entitled to compensatory damages, as well as civil penalties

and fines under N.Y.C. Administrative Code § 8-120(8) and § 8-126(a) for each offense as

well as punitive damages pursuant to § 8-502.

       81.     Plaintiff is also entitled to reasonable attorneys’ fees and costs.

       82.     Under N.Y.C. Administrative Code § 8-120 and § 8-126 and the remedies,

procedures, and rights set forth and incorporated therein Plaintiff prays for judgment as set

forth below.




                                            -22-
         Case 1:19-cv-09215 Document 1 Filed 10/04/19 Page 23 of 25



                           FOURTH CAUSE OF ACTION
                             DECLARATORY RELIEF

        83.     Plaintiff, on behalf of himself and the Class and New York State and City

Sub-Classes Members, repeats and realleges every allegation of the preceding paragraphs

as if fully set forth herein.

        84.     An actual controversy has arisen and now exists between the parties in that

Plaintiff contends, and is informed and believes that Defendant denies, that its Website

contains access barriers denying blind customers the full and equal access to the goods,

services and facilities of its Website and by extension its physical location, which

Defendant owns, operate and controls, fails to comply with applicable laws including, but

not limited to, Title III of the Americans with Disabilities Act, 42 U.S.C. §§ 12182, et seq.,

N.Y. Exec. Law § 296, et seq., and N.Y.C. Admin. Code § 8-107, et seq. prohibiting

discrimination against the blind.

        85.     A judicial declaration is necessary and appropriate at this time in order that

each of the parties may know their respective rights and duties and act accordingly.

                                    PRAYER FOR RELIEF

        WHEREFORE, Plaintiff respectfully requests the Court grant the following relief:

                a.       A preliminary and permanent injunction to prohibit Defendant from

violating the Americans with Disabilities Act, 42 U.S.C. §§ 12182, et seq., N.Y. Exec. Law

§ 296, et seq., N.Y.C. Administrative Code § 8-107, et seq., and the laws of New York;

                b.       A preliminary and permanent injunction requiring Defendant to take

all the steps necessary to make its Website into full compliance with the requirements set

forth in the ADA, and its implementing regulations, so that the Website is readily

accessible to and usable by blind individuals;

                                             -23-
        Case 1:19-cv-09215 Document 1 Filed 10/04/19 Page 24 of 25



               c.      A declaration that Defendant owns, maintains and/or operates its

Website in a manner that discriminates against the blind and which fails to provide access

for persons with disabilities as required by Americans with Disabilities Act, 42 U.S.C. §§

12182, et seq., N.Y. Exec. Law § 296, et seq., N.Y.C. Administrative Code § 8-107, et seq.,

and the laws of New York

               d.      An order certifying the Class and Sub-Classes under Fed. R. Civ. P.

23(a) & (b)(2) and/or (b)(3), appointing Plaintiff as Class Representative, and his attorneys

as Class Counsel;

               e.      Compensatory damages in an amount to be determined by proof,

including all applicable statutory and punitive damages and fines, to Plaintiff and the

proposed class and subclasses for violations of their civil rights under New York State

Human Rights Law and City Law;

               f.      Pre- and post-judgment interest;

               g.      An award of costs and expenses of the action together with

reasonable attorneys’ and expert fees; and

               h.      Such other and further relief as this Court deems just and proper.

                            DEMAND FOR TRIAL BY JURY

       Pursuant to Fed. R. Civ. P. 38(b), Plaintiff demands a trial by jury on all questions

of fact the Complaint raises.

Dated: Fort Lee, New Jersey
       October 4, 2019

                                                          ZARE KHOROZIAN LAW LLC
                                                                  s/Zare Khorozian, Esq.
                                                                 1047 Anderson Avenue
                                                                 Fort Lee, NJ 07024
                                                                      Tel: 201.957.7269

                                             -24-
Case 1:19-cv-09215 Document 1 Filed 10/04/19 Page 25 of 25



                                                  Fax: 201.224.9841
                                            zare@zkhorozianlaw.com

                                        GOTTLIEB & ASSOCIATES
                                              s/Jeffrey M. Gottlieb

                                         Jeffrey M. Gottlieb (JG-7905)
                                           Dana L. Gottlieb (DG-6151)
                                        GOTTLIEB & ASSOCIATES
                                       150 East 18th Street, Suite PHR
                                          New York, New York 10003
                                                     Tel: 212.228.9795
                                                     Fax: 212.982.6284
                                                         nyjg@aol.com
                                                 Jeffrey@gottlieb.legal
                                              DanaLGottlieb@aol.com




                           -25-
